IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,074-01


EX PARTE DANIEL GARCIA, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1198521 IN THE 176TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while
intoxicated and sentenced to fifteen years' imprisonment. He did not appeal his conviction.
	Applicant contends that his sentence is illegal, that his plea was involuntary, and that trial
counsel rendered ineffective assistance. After obtaining affidavits from counsel, the trial court made
findings of fact and concluded that Applicant's plea was voluntary and that counsel were not
ineffective. The trial court also concluded that Applicant's illegal sentence claim "need not be
considered" since Applicant failed to raise it on direct appeal. We disagree. An applicant may raise
an illegal sentence claim for the first time in an application for a writ of habeas corpus, even if he
failed to raise it on direct appeal. Ex parte Rich, 194 S.W.3d 508, 511 (Tex. Crim. App. 2006). With
these words, we deny relief.	 

Filed: June 30, 2010
Do not publish